889 F.2d 1087
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Robert Allen GALLAGHER, Plaintiff-Appellant,v.Jill GOLDHART, Adm.;  Deborah Stewart;  Richard Celeste,Governor, Defendants-Appellees.
No. 89-3229.
United States Court of Appeals, Sixth Circuit.
Nov. 15, 1989.

1
Before MERRITT, Chief Judge, WELLFORD, Circuit Judge, and ROBERT E. DeMASCIO, Senior District Judge.*

ORDER

2
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and the briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


3
Plaintiff initiated a civil rights action under 42 U.S.C. Sec. 1983 in which he claimed that the named defendants were responsible for the unconstitutional conditions of confinement he experienced during his stay at the Morrow County [Ohio] Jail.  The district court ultimately granted summary judgment for defendants and this appeal followed.  The parties have briefed the issues, plaintiff proceeding in his own behalf.


4
The district court's decision was appropriate under the law and record.  The named defendants are the Governor of Ohio and officials of the Ohio Department of Rehabilitation and Correction.  The district court correctly noted that Governor Celeste could not be held liable on the theory of respondeat superior.    Birrell v. Brown, 867 F.2d 956, 959 (6th Cir.1989).  The court was also correct in finding that the remaining defendants did not have the mandatory responsibility under Ohio Rev.Code Sec. 5120.10 for enforcing minimum jail standards such that a federally cognizable interest arose.    Olim v. Wakinekona, 461 U.S. 238, 249 (1983).


5
Accordingly, the judgment of the district court is affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.



*
 The Honorable Robert E. DeMascio, Senior U.S. District Judge for the Eastern District of Michigan, sitting by designation